Case: 21-148     Document: 22    Page: 1    Filed: 08/13/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

               In re: DISH NETWORK L.L.C.,
                           Petitioner
                    ______________________

                          2021-148
                   ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:19-
cv-00716-ADA, Judge Alan D. Albright.
                  ______________________

                       ON PETITION
                   ______________________

   Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
           Order for the court filed PER CURIAM.
        Concurrence filed by Circuit Judge REYNA.
PER CURIAM.
                        ORDER
    DISH Network L.L.C. petitions for a writ of mandamus
directing the United States District Court for the Western
District of Texas to transfer this case to the United States
District Court for the District of Colorado. In particular,
DISH argues that the district court here clearly erred in
not weighing the willing witness factor more strongly in fa-
vor of transfer, weighing the local interest factor only as
Case: 21-148    Document: 22      Page: 2    Filed: 08/13/2021




2                                  IN RE: DISH NETWORK L.L.C.




neutral, and weighing judicial-economy considerations
here strongly in favor of retaining the case.
     A party seeking a writ of mandamus bears the burden
of demonstrating that it has no “adequate alternative”
means to obtain the desired relief, Mallard v. U.S. Dist. Ct.
for the S. Dist. of Iowa, 490 U.S. 296, 309 (1989), and that
the right to issuance of the writ is “clear and indisputable,”
Will v. Calvert Fire Ins., 437 U.S. 655, 666 (1978) (internal
quotation marks omitted). The court must also be satisfied
that the issuance of the writ is appropriate under the cir-
cumstances. Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367,
381 (2004).
    In In re Apple Inc., 979 F.3d 1332, 1345 (Fed. Cir.
2020), this court held that the local interest factor “most
notably regards not merely the parties’ significant connec-
tions to each forum writ large, but rather the significant
connections between a particular venue and the events
that gave rise to a suit” (citation, internal quotation marks,
and emphasis omitted). This court accordingly held that
the district court in Apple had “misapplied the law to the
facts by so heavily weighing Apple’s general contacts with
the forum that are untethered to the lawsuit, such as Ap-
ple’s general presence in WDTX[.]” Id.
     In this case, the district court found that the local in-
terest factor was neutral in part because DISH “employs
over 1,000 employees and owns call centers, warehouses, a
remanufacturing center, and a service center in this Dis-
trict.” Appx12. However, elsewhere in its decision, the
court found that employees working from these locations
did not possess information relevant to this case. Appx8–
9. In light of Apple, the district court here erred in relying
on DISH’s general presence in Western Texas without ty-
ing that presence to the events underlying the suit.
    The need for reconsideration here is additionally con-
firmed by this court’s recent decision in In re Samsung
Electronics Co., 2 F.4th 1371, (Fed. Cir. 2021). As in
Case: 21-148      Document: 22    Page: 3    Filed: 08/13/2021




IN RE: DISH NETWORK L.L.C.                                        3



Samsung, the district court here improperly diminished
the convenience of witnesses in the transferee venue be-
cause of their party status and by presuming they were un-
likely to testify despite the lack of relevant witnesses in the
transferor venue. Compare 2 F.4th at 1379 (citation omit-
ted), with Appx8–9. This court additionally found in Sam-
sung that the district court had erred in weighing the
practical problems factor heavily against transfer without
taking due account of differences in the underlying tech-
nology of the co-pending cases and the availability of mul-
tidistrict litigation procedures. 2 F.4th 1371, at 1379–80.
Similar analysis is also lacking in this case.
     We do not view issuance of mandamus as needed here
because we are confident the district court will reconsider
its determination in light of the appropriate legal standard
and precedent on its own. See In re Avantel, S.A., 343 F.3d
311, 324 (5th Cir. 2003). We therefore deny the petition for
a writ of mandamus at this time. We expect, however, that
the district court will expeditiously reconsider this matter
before resolving substantive issues in the case. Any new
petition for mandamus from the district court’s ruling on
reconsideration will be considered on its own merit.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.

                                  FOR THE COURT

         August 13, 2021          /s/ Peter R. Marksteiner
             Date                 Peter R. Marksteiner
                                  Clerk of Court
s31
Case: 21-148   Document: 22   Page: 4   Filed: 08/13/2021
Case: 21-148     Document: 22     Page: 5    Filed: 08/13/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

               In re: DISH NETWORK L.L.C.,
                           Petitioner
                    ______________________

                          2021-148
                   ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:19-
cv-00716-ADA, Judge Alan D. Albright.
                  ______________________

                       ON PETITION
                   ______________________

REYNA, Circuit Judge, concurring.
     I concur with the denial of the petition for writ of man-
damus. I write separately to express concern that the court
grants a unique form of mandamus relief that I am not con-
vinced is supported by precedent. In certain mandamus
cases, this court has resolved an issue of first impression
and accordingly vacated the district court’s opinion and re-
manded for reconsideration in light of the opinion. See,
e.g., In re Deutsche Bank Trust Co. Americas, 605 F.3d
1373, 1382 (Fed. Cir. 2020). But this is not a case of first
impression. In other cases, we have identified a recent
change in law or an applicable case apparently overlooked
by the district court, denied the petition without prejudice
Case: 21-148     Document: 22      Page: 6    Filed: 08/13/2021




2                                   IN RE: DISH NETWORK L.L.C.




to refiling, and invited the petitioner to seek the district
court’s reconsideration in light of the case law we identi-
fied. See, e.g., In re Trend Micro Inc., 467 F. App’x 881, 882
(Fed. Cir. 2012); In re Cap. One Fin. Corp., 475 F. App’x
337, 338 (Fed. Cir. 2012); In re Hewlett-Packard Co., 471 F.
App’x 898 (Fed. Cir. 2012). This case does not involve a
recent change in law. The order we issue today is an amal-
gamation of the two kinds of relief, which could be referred
to as Mandamus light. We deny the petition but explain
errors in the district court’s decision and affirmatively in-
struct the district court to reconsider its decision in light of
our discussion. This process seems more interlocutory
than mandamus. I sense a need for caution lest we risk
creating a new form of relief that is not the mandamus re-
lief established in rule or precedent. Even here, I am dubi-
ous that the case we cite as a basis for reconsideration, In
re Avantel, S.A., 343 F.3d 311 (5th Cir. 2003), directs us to
require the district court’s reconsideration as we have done
in this case.